Petition for Writ of Mandamus Denied and Opinion filed April 14, 2003








Petition for Writ of Mandamus Denied and Opinion filed
April 14, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00401-CV
____________
 
IN RE SHANNON SMITH and FRANK JACKSON, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 10, 2003, relators
filed a petition for writ of mandamus in this Court seeking to compel the trial
court to order the name of Sylvia Cedillo, a Prairie
View city council candidate, removed from the May 3, 2003 election ballot.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
 
Petition Denied
and Opinion filed April 14, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.